                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 FEDERICO PAZ,
                                                Case No. 1:21-cv-00061-BLW
                      Petitioner,
                                                INITIAL REVIEW ORDER
 vs.                                            BY SCREENING JUDGE

 STATE OF IDAHO, WARDEN AL
 RAMIREZ; THIRD JUDICIAL
 DISTRICT COURT; ROY ANTHONY;
 SANTOS GARZA, JR; SHERIFF
 GEORGE NOURSE,

                      Respondents.



       This seventh Petition for Writ of Habeas Corpus of Federico Paz was filed by the

Clerk of Court. (Dkt. 2.) Paz is serving a life sentence without the possibility of parole on

an Idaho state court conviction for the first degree murder of Gerry Bright. Federal

habeas corpus relief is available to petitioners who are held in custody under a state court

judgment that violates the Constitution, laws, or treaties of the United States. See 28

U.S.C. § 2254(a).

       The Court is required to review each newly-filed habeas corpus petition to

determine whether it should be served upon the respondent, amended, or summarily

dismissed. See 28 U.S.C. § 2243. If “it plainly appears from the face of the petition and




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
any attached exhibits that the petitioner is not entitled to relief in the district court,” the

petition will be summarily dismissed. Rule 4 of the Rules Governing Section 2254 Cases.

       For the reasons that follow, the Court concludes that this case is subject to

summary dismissal pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing §

2254 Cases.

                                       BACKGROUND

       The facts of the crime are described as follows:


               On August 29, 1987, Federico Paz encountered Gerry Bright
               (the victim) and two of his companions, Randall Gould and
               Larry Page, in a restaurant.

               Events led to a verbal exchange between Bright and Paz.
               Bright then continued eating at a table in the restaurant with
               his companions.

               After finishing his breakfast, Paz left the restaurant, secured a
               semi-automatic weapon from his friend's motor vehicle, sent
               his friend away so he would not be implicated, and some
               minutes later returned to the restaurant. Paz approached the
               table where Bright, Gould and Page were seated, concealing
               the weapon as he approached.

               At close range, Paz opened fire with the weapon, killing
               Bright and seriously wounding Gould and Page. After
               emptying the weapon, Paz attempted to flee, but was stopped
               and disarmed by the wounded Gould.

               Paz was taken into custody and subsequently charged with
               first degree murder.

State v. Paz, 118 Idaho 542, 545, 798 P.2d 1, 4 (1990), overruled on other grounds by

State v. Card, 121 Idaho 425, 825 P.2d 1081 (1991).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
       Petitioner filed his first §2254 habeas corpus petition with the United States

District Court for the District of Idaho in Case No. 93-cv-00132-WFN, his second in

Case No. 02-cv-00312-MHW, his third in Case No. 11-cv-00335-CWD, his fourth in

Case No. 16-cv-00277-REB, his fifth in Case No. 16-cv-487-REB, and his sixth in Case

No. 20-cv-00257-REB. Petitioner’s first petition was dismissed with prejudice after the

parties entered into a stipulation disposing of all claims, and Petitioner was resentenced

from death to a life sentence. (Exhibit A to Order in Case No. 02-cv-00312-MHW, Dkt.

10.) Petitioner’s second through sixth petitions were dismissed without prejudice, with

notification to Petitioner that he must obtain authorization from the United States Court

of Appeals for the Ninth Circuit to proceed. He did not obtain authorization.

       Here, again, Petitioner does not allege that he has obtained authorization from the

Ninth Circuit court to file a successive petition.

       In similar fashion to allegations included in other actions, Plaintiff includes the

following statement of facts in his Petition:


              Abdon Saenz of Caldwell told everybody in the van at work
              that Efrain Lara of Caldwell had a gun that fired blanks and
              was all in favor of putting Plaintiff in prison.

              At the restaurant was DA Richard Harris, former sheriff
              George Nourse, armed and naked along with Santos Garza
              who was also armed and naked saying, “we are the people in
              the restaurant.” Also, Judge Dennis Goff who was in the
              kitchen.

              While I was at the stand Santos Garza and Mando Garcia
              were both naked and threatening me to make sure I didn’t say
              nothing about Dee Nourse.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
              George Nourse, who used to be sheriff, in us at the doorway
              naked hitting my mother-of-God Delfina Rodriguez, with the
              butt of his gun on the head, of the court room then came in
              and leaned against the west wall.

              After I returned to my seat Santos Garzas walked up to Judge
              Goff’s right side and said, “This is all I wanted!”

               Goff later said, “It was probably an official of the law as a
              clerk of the court.”

(Dkt. 2, pp. 2-3 (verbatim).)

              The doctor who testify prejudice the mind of the jury by lying
              that he took slug out of victim and he had no shotgun slugs
              and he had four two inch long slugs, nothing like a .25 cal.

              The father and daughter of Bright’s lied by saying that Bright
              was indeed dead but Santos Garza killed a man that was said
              was Bright. Dee Nourse, daughter of former Sheriff George
              Nourse, came in to IMSI with Bright and said, “Did you think
              I was going to let you kill.”

              Ray Anthony and Santos Garza have always made me
              perform oral copulation and fornicated me also.

(Dkt. 2, p. 5 (verbatim).)

                  REVIEW OF MOTION TO DISQUALIFY JUDGE

       Petitioner has filed a Motion for Disqualification of Assigned Judge, based upon

various inapplicable Idaho state court rules of civil and appellate procedure, including

Idaho Rule of Civil Procedure 36, which is a rule that governs requests for admissions

during discovery. (Dkt. 9.) However, the Idaho state court rules do not govern the federal

district court. Nonetheless, the Court reviews Petitioner’s motion under applicable federal

law.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
       Petitioner argues that there exists “cause” for disqualification, taking issue with

the Court’s language in an order in a previous case concluding that Petitioner is “mentally

ill” and “is laboring under some type of psychiatric disorder.” (Dkt. 9, p. 1.) The Court’s

conclusions resulted from its analysis of Plaintiff’s filings. Disqualification is not

required where a petitioner challenges the Court’s impartiality based upon its rulings.

Such alleged errors are “the basis for appeal, not recusal.” In re Focus Media, Inc., 378

F.3d 916, 930 (9th Cir. 2004).

       Petitioner has not shown that the federal judicial disqualification statute, 28 U.S.C.

§ 455(a), or any case interpreting that section applies to the facts of this case. While

Petitioner argues that the Court’s observations about his mental health are the product of

“personal bias or prejudice,” the nature and content of Petitioner’s pleadings in that case

(and here) support the Court’s observations and rulings. A conclusion that a Petitioner’s

pleadings are consistent with a mental health disorder is a ruling subject to appeal, not a

manifestation of a personal bias.

       For all of these reasons, the Motion for Disqualification will be denied.


                                       DISCUSSION

       There is no plausible argument that this seventh petition is not a successive

petition under § 2254, because it challenges Petitioner’s state court criminal conviction.

Title 28 U.S.C. § 2244(b) requires a state prisoner seeking to file a second or successive §

2254 habeas petition to first file a motion in the appropriate federal court of appeals to




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
